Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 23, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause. Claimant, a customer service representative, resigned from her position in January 2007 because the increased commute time that resulted from the employer’s relocation had become too stressful for her to continue. The record reveals, however, that claimant did not undertake any reasonable steps to protect her employment prior to resigning. Notably, claimant did not explore public transportation options, nor did she request that the employer change her work shift to minimize traffic impacts, seek a leave of absence or otherwise solicit the employer’s assistance in resolving her commuting concerns (see e.g. Matter of Warmsley [Commissioner of Labor], 32 AD3d 1059, 1059-1060 [2006]; Matter of Jing Ying Zeng [Commissioner of Labor], 268 AD2d 747 [2000]). Similarly, although claimant testified that she was placed on medication to help her cope with the stress of her commute, she conceded that her physician did not advise her to leave her employment (see Matter of Cieslewicz [Commissioner of Labor], 1 AD3d 878 [2003]; Matter of Ikoli [Commissioner of Labor], 249 AD2d 673 [1998]). Under such circumstances, we discern no basis upon which to disturb the Board’s decision in this regard.
Cardona, P.J., Feters, Rose, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.